DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach the new claim limitations. Specifically, the applicant argues that: “As can be clearly seen, in contrast to the claimed conductors, the coil segments of Lofstedt do not include the required elongated portions. The portions of Lofstedt that form the joint (56) extend in a direction that is perpendicular to the axis of rotation rather than parallel as required by the present claims. In addition, the joined portions are not at the farthest extend of the conductor with respect to the midplane. Rather, Lofstedt's joint portions are spaced a significant distance from the farthest extent at either end.” This argument is not persuasive because elongated portions are not claimed. The claim requires elongated regions that extend substantially parallel to the axis of rotation. This limitation is broader than what is argued and is taught by the prior art in figures 3-4. Specifically, the claim requires that “the first inner superconducting conductor comprising an elongated region that extends substantially parallel to the axis of rotation and that is proximate an end of the first inner superconducting conductor at a furthest extent of the first inner superconducting conductor from the midplane in a first direction”. This limitation is clearly shown in figures 3-4 of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 38, it is unclear how the second joint can be at a different distance from the midplane with respect to the second joint since they are the same joint. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 18-20, 33-36, and 39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lofstedt (US 4472344).
In re claim 1, Lofstedt, in figures 1-4, discloses a superconducting magnet for producing part of a substantially toroidal field in a device, the toroidal field having an axis of rotation and a perpendicular midplane, and the magnet comprising: a set of conductors comprising: a first inner superconducting conductor (40,42), the first inner superconducting conductor comprising an elongated region that extends substantially parallel to the axis of rotation and that is proximate an end of the first inner superconducting conductor at a furthest extent of the first inner superconducting conductor from the midplane in a first direction (as seen in figures 3-4), and a first outer superconducting conductor (41), the first outer superconducting conductor comprising a first elongated region that extends substantially parallel to the axis of rotation and that is proximate a first end of the first outer superconducting conductor at a furthest extent of the first outer superconducting conductor from the midplane in the first direction (as seen in figures 3-4); and a set of joints (50,56) comprising a first joint; wherein the first joint connects the elongate region of the first inner superconducting conductor with the first elongate region of the first outer superconducting conductor (as seen in figures 3-4).
In re claim 4, Lofstedt, in figures 1-4, discloses a D shape (see figure 4).
In re claim 6, Lofstedt discloses that a portion of the first outer superconducting conductor comprises a second region that extends in a direction that is not parallel to the axis of rotation, wherein the second region is distinct from the first elongated region of the first outer superconducting conductor (in the same way as shown by the applicant, see figures 3-4).
In re claim 39, Lofstedt discloses that a portion of the first inner superconducting conductor comprises a second region that extends in a direction that is not parallel to the axis of rotation, wherein the second region is distinct from the first inner superconducting conductor elongated region (in the same way as shown by the applicant, see figures 3-4).   
In re claim 18, Lofstedt, in figures 1-4, discloses that one of the first inner superconducting conductor or the first outer superconducting conductor behaves as a superconductor at a first temperature, and another of the first inner superconducting conductors or the first outer superconducting conductor behaves as a superconductor at a second temperature, wherein the first-temperature is higher than the second temperature (the superconducting conductors can behave as superconductors over a range of temperatures within which any two different temperatures applied to the two conductors meet the claim limitations).
In re claim 19, Lofstedt, in figures 1-4, discloses that under a set of operating conditions: said first inner superconducting conductor has a first critical current at a first field; and said first outer superconducting conductor has a second critical current at a second, lower field; wherein the first and second fields correspond to maximum operating fields in regions of the device to be occupied by the first inner and first outer superconducting conductors, respectively; and wherein the first and second critical currents exceed the operating current by first and second margins, respectively (the prior art has the same structure as the claimed invention, thus it is capable of performing the claimed functionality).
In re claim 20, Lofstedt, in figures 1-4, discloses that said first inner superconducting conductor comprises a superconductor having a first upper critical field corresponding to a first magnetic flux density; and said first outer superconducting conductor comprises a superconductor having a second upper critical field corresponding to a second magnetic flux density, wherein the first upper critical field magnetic flux density is higher than the second upper critical field magnetic flux density (the prior art structure can inherently perform the claimed functionality because any critical field magnetic flux density can correspond to any density; the densities themselves can be any densities as long as the first upper critical field magnetic flux density is higher than the second).
In re claim 33, Lofstedt, in figures 1-4, discloses that the set of conductors further comprises a second inner superconducting conductor, the second inner superconducting conductor (another one of 40,42 positioned adjacent the first inner superconducting conductor) comprising a first elongated region that extends substantially parallel to the axis of rotation and that is proximate a first end of the second inner superconducting conductor at a furthest extent of the second inner superconducting conductor from the midplane in the first direction and a second elongated region that extends substantially parallel to the axis of rotation and that is proximate a second end of the second inner superconducting conductor at a furthest extent of the second inner superconducting conductor from the midplane in a second direction that is opposite the first direction (as seen in figures 3-4); the first outer super conducting conductor further comprises a second elongated region that extends substantially parallel to the axis of rotation and that is proximate a second end of the first outer superconducting conductor at a furthest extent of the first outer superconducting conductor from the midplane in the second direction; the set of joints further comprises a second joint (50,56); and the second joint connects the second elongate region of the second inner superconducting conductor with the second elongate region of the first outer superconducting conductor (the connections are clearly seen in figures 3-4).
In re claim 34, Lofstedt, in figures 1-4, discloses that the set of conductors further comprises a second outer superconducting conductor (another one of 41), the second outer superconducting conductor comprising a first elongated region that extends substantially parallel to the axis of rotation and that is proximate a first end of the second outer superconducting conductor at a furthest extent of the second outer superconducting conductor from the midplane in the first direction; the set of joints further comprises a third joint (another one of 50,56); and the third joint connects the first elongate region of the second inner superconducting conductor with the first elongate region of the second outer superconducting conductor (the connections are clearly seen in figures 3-4).
In re claim 35, Lofstedt, in figures 1-4, discloses that the set of conductors further comprises: a third inner superconducting conductor (another one of 40,42), the third inner superconducting conductor comprising a first elongated region that extends substantially parallel to the axis of rotation and that is proximate a first end of the third inner superconducting conductor at a furthest extent of the third inner superconducting conductor from the midplane in the first direction and a second elongated region that extends substantially parallel to the axis of rotation and that is proximate a second end of the third inner superconducting conductor at a furthest extent of the third inner superconducting conductor from the midplane in a second direction that is opposite the first direction (as seen in figures 3-4); a third outer superconducting conductor (another one of 41), the second inner superconducting conductor comprising an elongated region that extends substantially parallel to the axis of rotation and that is proximate an end of the third outer superconducting conductor at a furthest extent of the third outer superconducting conductor from the midplane in the first direction; the second outer superconducting conductor further comprises a second elongated region that extends substantially parallel to the axis of rotation and that is proximate a second end of the second outer superconducting conductor at a furthest extent of the second outer superconducting conductor from the midplane in the second direction the set of joints further comprises a fourth joint and a fifth joint (50,56); the fourth joint connects the second elongated region of the second outer superconducting conductor with the second elongated region of the third inner superconducting conductor; and the fifth joint connects the first elongated region of the third inner superconducting conductor with the elongated region of the third outer superconducting conductor (as seen in figures 3-4).
In re claim 36, Lofstedt, in figures 1-4, discloses that the first and second superconducting conductors, the first and second outer superconducting conductors, and the first, second, and third joints form a series of alternating superconducting conductors corresponding to at least part of a winding of the magnet (as seen in figures 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofstedt (US 4472344) in view of Powell et al. (US 4268353).
In re claim 5, Lofstedt discloses the joints but does not disclose solder. Powell however discloses that it is known in the art to use solder to connect conductors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used solder as taught by Powell to connect the joints of Lofstedt in order to provide a more secure connection between joints. With respect to the solder material having the claimed upper critical field properties, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen a solder meeting the claimed limitations, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 30-31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837